Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on November 5, 2021.

Restrictions/Elections.
Applicant's election without traverse of Group I (Claims 1-2, 9, 12-13, 26-27, 31 and 34-36) in the reply filed on November 5, 2021 is acknowledged.  

Applicant further election of the following species:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

as the compound of formula (I), is also acknowledged.



Status of Claims
Claims 1-2, 9, 12-13, 26-27, 31, 34-36, 40, 44, 47, 50, 55, 59 and 62-64 are currently pending and are the subject of this office action.
Claims 40, 44, 47, 50, 55, 59 and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 5, 2021.
Claims 1-2, 9, 12-13, 26-27, 31 and 34-36 are under the examination.

Due to Applicant’s election of the species:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

as the compound of formula (I), the examination of the instant claims is restricted to the following CORE structure:

    PNG
    media_image2.png
    274
    220
    media_image2.png
    Greyscale
 
(See Improper Markush Group Rejection below).
All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends the claims accordingly in order to remove all non-elected inventions (see Improper Markush Group rejection below).

The following species, elected by Applicant, corresponding to the above CORE structure (see above) is under examination:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

Priority
The present application is a 371 of PCT/US2018/067168 filed on 12/21/2018, and claims priority to provisional application 62,608,663 filed on 12/21/2017.

Claim Rejections – Improper Markush Group.
Claims 1-2, 9, 12-13, 26-27, 31 and 35-36 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

In the instant case, claims 1-2, 9, 12-13, 26-27, 31 and 35-36 encompass a very large and diverse set of compounds as depicted by general formulas (I) or (I’):

    PNG
    media_image3.png
    151
    301
    media_image3.png
    Greyscale

The above formulas encompass a wide variety of chemical compounds which are different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.  For instance: Q1, Q2, Q3, Q4 and Q5 can all be either C or N, which will result in an enormous variety of heterocyclic rings, each within its own classification group.  Further –Z-W-X-Y- encompass a huge variety of groups that will not be recognized as structurally equivalent. 
These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

In order to overcome this rejection, Applicant should amend the above claims according to the following CORE structure:

    PNG
    media_image2.png
    274
    220
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-2, 9, 12-13, 26-27, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engler et. al. (J. Med. Chem (2004) 47:3934-3937), Magnus et. al (Organic Letters (2010) 12:3700-3703) in view of  Chen et. al. (ChemMedChem (2011) 6:1587-1592, cited by Applicant).

For claims 1-2, 9, 12-13, 26-27, 31 and 34, Engler teaches that GSK-3 inhibitors are effective in the treatment of type 2 diabetes.  Engler reports several structures that are effective GSK-3 inhibitors (see abstract).  Among these structures, they disclose compound 12 (see Table 1 and Table 2, as well as scheme 1 on page 3935).  Compound 12 has the following structure:

    PNG
    media_image4.png
    278
    322
    media_image4.png
    Greyscale

Magnus, like Engler teaches that the above compound (called Bisarylmaleimide 1) is effective in treating type 2 diabetes (see Figure 1 and abstract).
None of the above teaches the elected compound: 

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale

wherein one carbonyl group of the maleimide group of the compound disclosed by Magnus and Engler has been replaced with N-H to form a pyrazolone.   However, Chen teaches that: “since only the N-H group and one of the two carbonyl groups are involved in the tight binding in GSK-3 with a water molecule acting as a bridge between the other carbonyl group of maleimide and the backbone, we assumed that it may be 

    PNG
    media_image5.png
    310
    338
    media_image5.png
    Greyscale


Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one carbonyl group of the maleimide group of the GSK-3 inhibitor disclosed by Magnus and Engler:

    PNG
    media_image4.png
    278
    322
    media_image4.png
    Greyscale

 with an N-H group as taught by Chen, and expect the resulting pyrazolone:

    PNG
    media_image1.png
    273
    318
    media_image1.png
    Greyscale



2) Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engler et. al. (J. Med. Chem (2004) 47:3934-3937), Magnus et. al (Organic Letters (2010) 12:3700-3703) in view of  Chen et. al. (ChemMedChem (2011) 6:1587-1592, cited by Applicant) as applied to claims 1-2, 9, 12-13, 26-27, 31 and 34 above further in view of Cai (WO 2016/011305 (January 2016).

Magnus and Engler in view of Chen teach all the limitations of claims 35-36, except for making a pharmaceutical composition further comprising a TGF-beta inhibitor.  However, Cai teaches that pharmaceutical compositions comprising TGF-inhibitors are effective in treating type-2-diabetes (see title and abstract).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (the above pyrazolone and a TGF-beta inhibitor) each of which is taught by the prior art to be useful for the same purpose (treating type 2 diabetes), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).  


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 28, 2022.